!%\

FILED

JAN -B 2010
IJNITED STATES DISTRICT coURT k u s D_ t _ct and
TRICT oF CoLUMBIA c\er . . is n
FoR THE DIs Bar'\kwptcy courts

ROGELIO MORENO-GARCIA,
Plaintiff,

v_ Civil Action No.

10 UO11

JANET NAPOLITANO, Secretary,
Department of Homeland Security, et al. ,

\}§/\/\)L\/\{\)&/\J

Defendants.
MEMORANDUM OPINION

This matter comes before the Court upon review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis The application will be granted but the
complaint will be dismissed.

Plaintiff alleges that the Bureau of lrnmigration and Customs Enforcement has removed
his mother, Antonia Mendoza Garcia, to Mexico, notwithstanding a stay of removal issued by the
United States Court of Appeals for the Ninth Circuit pending resolution of her appeal of a Board
of lmmigration Appeals decision. See Compl. 1111 3-5. According to plaintiff, his mother’s "life
is in danger and she could well succumb to an untimely death[.]" Id. 11 3. He demands his
mother’s return to the United States, id. at 4 (Remedy Sought), "so that she can enjoy due process
on her claims to asylum and withholding of removal." Id. 11 12.

"Three inter-related judicial doctrines - standing, mootness, and ripeness, ensure that
federal courts assert jurisdiction only over ‘Cases’ and ‘Controversies."’ Worth v. Jackson, 451
F.3d 854, 855 (D.C. Cir. 2006). A party has standing if his claims "spring from an ‘injury in
fact’ - an invasion of a legally protected interest that is ‘concrete and particularized,’ ‘actual or

imminent’ and ‘fairly traceable’ to the challenged act of the defendant, and likely to be redressed

i__ 3

by a favorable decision in the federal court." Navegar, Inc. v. United States, 103 F.3d 994, 998
(D.C. Cir. 199'7) (quoting Lujan v. Defenders of Wz`ldll_`fe, 504 U.S. 555 (1992)). "[T]he injury
alleged cannot be conjectural or hypothetical, remote, speculative, or abstract." Nat ’l Treasury
Employees Unz`on v. United States, 101 F.3d 1423, 1427 (D.C. Cir. 1996) (intemal citations and
quotation marks omitted).

Here, plaintiff articulates no legally protected interest of his own; rather, he purports to
bring this action on his mother’s behalf. Although he may represent himself as a pro se litigant,
he is a lay person who is not qualified to appear in this Court on behalf of another person. See 28
U.S.C. § l654; Georgz`ades v. Martin-Trz`gona, 729 F.2d 831, 834 (D.C. Cir. 1984). Standing
may be denied where, as here, this pro se litigant seeks to assert the rights of a third party. See
Navegar, Inc., 103 F.3d at 998.

Accordingly, the Court will dismiss this action without prejudice because plaintiff does

    
 

not have standing to bring these claims. An 0 th this Memorandum Opinion

will be issued separately on this same date.\

United States District Judge

 a 1a /o 7